[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
General Statutes § 52-102b(a) states in pertinent part: "A CT Page 1754 defendant in any civil action to which section 52-572h applies may serve a writ, summons and complaint upon a person not a party to the action who is or may be liable pursuant to said section for a proportionate share of the plaintiff's damages in which case the demand for relief shall seek an apportionment of liability." In the present case, the defendant served an apportionment complaint on the plaintiff, Janice Brevard, who is already a party to the action. As such, the defendant's apportionment com plaint is procedurally improper under §52-102b. Therefore, the motion to strike the apportionment complaint (#113) is granted.
HARTMERE, J.